            Case 1:21-cv-06838-AKH Document 21 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------- X
E. RÉMY MARTIN & CO.,                  :
                                                       Case No.: 1:21-cv-06838-AKH
                   Plaintiff,                   :
                                                       NOTICE OF APPEARANCE
       v.                                       :
SIRE SPIRITS, LLC, VETROELITE INC., and :
VETROELITE S.P.A.,
                                                :
                   Defendants.
-------------------------------------- X

       PLEASE TAKE NOTICE that Craig Weiner, of the law firm Akerman LLP, admitted to

practice in this Court, hereby enters his appearance in this action as counsel for Defendant Sire

Spirits, LLC.



 Dated: New York, New York                          By: /s/ Craig Weiner
        September 7, 2021                               Craig Weiner
                                                        Akerman LLP
                                                        1251 Avenue of the Americas, 37th Fl.
                                                        New York, NY 10020
                                                        Tel.: (212) 880-3800
                                                        Fax: (212) 880-8965
                                                        craig.weiner@akerman.com

                                                    Counsel for Defendant Sire Spirits, LLC




                                               1
